PER CURIAM.
We affirm Appellant’s convictions for burglary of an occupied dwelling and grand theft, but reverse the additional conviction and sentence for failure to appear.
Conviction for a charge not made by information or indictment is a denial of due process, and the complete failure to charge a crime is a defect that'can be raised at *733any time, including on appeal. See State v. Gray, 435 So.2d 816 (Fla.1983). We accept the state’s concession of error and reverse the appellant’s conviction and sentence for failure to appear. See, Perry v. State, 663 So.2d 11 (Fla. 4th DCA 1995).
We remand and direct the trial court to vacate the conviction and sentence for failure to appear.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, GUNTHER and SHAHOOD, JJ., concur.